Citation Nr: 0732129	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis.  

3.  Entitlement to service connection for skin disability 
with lesions. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1968.
 
The issues of entitlement to service connection for PTSD and 
tinea pedis come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in January 2003, and a 
substantive appeal was received in February 2003.  

The issue of entitlement to service connection for skin 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  

Further, the September 2003 rating decision also denied 
entitlement to service connection for degenerative arthritis, 
which was also described as osteoarthritis.  The veteran's 
notice of disagreement and substantive appeal indicated that 
he wished to also appeal this issue.  Subsequently, the 
veteran clarified in August and September 2004 statements 
that the disability that had been described as osteoarthritis 
had actually been diagnosed as cheiroarthropathy.  A rating 
decision in February 2007 granted service connection for 
cheiroarthropathy of the feet and hands.  Thus, as this was a 
full grant of the benefits sought on appeal, this issue is no 
longer in appellate status. 

It appears that the tinea pedis and skin disability with 
lesions issues have been described and addressed by the RO as 
separate issues, and the Board will continue to do so in the 
interests of consistency. 

The issues of entitlement to tinea pedis and skin disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in an April 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the issue of entitlement 
to service connection for PTSD.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the April 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2002, which was prior to the 
August 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the April 2002 VCAA notice provided 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter to the veteran gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private treatment 
records, VA treatment records and a VA examination report.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA examination for PTSD in August 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD on 
appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Board has reviewed all of the medical evidence of record.  
Service medical records are silent with respect to any 
diagnosis of PTSD.  In fact, the veteran's September 1968 
service examination prior to discharge showed that the 
veteran's was evaluated as psychiatrically normal.  The 
veteran was afforded a VA examination in August 2002.  The 
examiner found that the veteran did not meet the criteria for 
a diagnosis of PTSD.  The examiner also noted that the 
veteran's depression did not seem to be service connected.  
The diagnosis was major depression, currently in very good 
remission and not showing as such.    

Private treatment records and VA treatment records also 
showed a diagnosis of major depression and a past history of 
depression.  Most recently, private treatment records from 
2003 to 2004 from J.Q., PhD. showed treatment for depression 
and marital problems.  However, again, these records are 
silent with respect to any finding that the veteran suffered 
from PTSD.  In sum, the medical evidence of record does not 
currently contain a diagnosis of PTSD.  

Therefore, even assuming that the veteran engaged in combat 
with the enemy, the veteran does not currently have a medical 
diagnosis of PTSD, which is required for service connection 
purposes.  38 C.F.R. § 3.304(f).  The weight of the medical 
evidence is against a finding that the veteran suffers from 
PTSD.  Private and VA treatment records do not show a 
diagnosis of PTSD.  Further, the staff psychiatrist, who 
conducted the August 2002 VA examination, reviewed the claims 
file and examined the veteran for the express purpose of 
ascertaining whether or not a medical diagnosis of PTSD was 
warranted.  Nevertheless, the examiner was not able to render 
a diagnosis of PTSD.  While the Board acknowledges the 
veteran's belief that he does suffer from PTSD, neither the 
veteran nor the Board are competent to render a medical 
diagnosis.  The question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus, the Board finds that the preponderance of the 
competent medical evidence of record is against a finding 
that there is the required medical diagnosis of current PTSD.  
Consequently, service connection is not warranted for PTSD.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
Should a medical diagnosis of PTSD be rendered in the future, 
the veteran may always request that his claim be reopened.  

Lastly, the Board recognizes that the veteran has been 
diagnosed with depression on several occasions.  However, the 
August 2002 VA examiner commented that the veteran's 
depression did not seem to be service oriented.  Moreover, 
there is no evidence of depression during service, and no 
demonstrated continuity of symptomatology.  The Board 
therefore finds that the preponderance of the evidence is 
against a finding that any current diagnosis of depression is 
related to service.  




ORDER

Service connection for PTSD is not warranted.  To that 
extent, the appeal is denied.   


REMAND

The veteran is also seeking entitlement to service connection 
for tinea pedis and skin disability with lesions.  A December 
1966 service medical record showed that the veteran had a 
problem with his left foot and ointment was prescribed.  The 
veteran also claims that he had problems with his feet while 
in service and was diagnosed with "black foot" while 
stationed in Vietnam.  Post-service private and VA treatment 
records showed that the veteran has been diagnosed with 
numerous skin disabilities, including, tinea pedis, 
dermatophytosis, tinea corporis and onychomycosis.  The Board 
finds that a VA examination is necessary to determine whether 
any of the veteran's current skin disabilities are related to 
his active duty service.  See 38 C.F.R. § 3.159.  

Further, the Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  A November 2000 private treatment record indicated 
that given that the veteran was diabetic and prone to 
fissuring of his skin, Lamisil treatment was prescribed for 
his tinea pedis and onychomycosis.  Thus, the Board finds 
that the VA examination should also offer an opinion as to 
whether any of the veteran's current skin disorders are 
proximately due to or aggravated by the veteran's service-
connected diabetes mellitus, type II, pursuant to 38 C.F.R. 
§ 3.310.  

Lastly, the Board acknowledges that the veteran received VCAA 
notice in April 2002 for "jungle rot."  Further, in March 
2006, he received a letter notifying him of the evidence 
needed to establish an effective date and disability for all 
the disabilities on appeal pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  However, based upon 
review of the claims file, it does not appear that VCAA 
notice was sent for skin disability.  Further, the veteran 
has not received VCAA notice informing him of the information 
and evidence necessary to establish entitlement to service 
connection under a secondary theory of entitlement.  Thus, in 
view of the need to return the case for another matter, it 
seems appropriate to direct additional VCAA notice to ensure 
full compliance with VCAA notice requirements with respect to 
all the issues on appeal.  See also, Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 
Vet.App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim on appeal, to specifically include 
what evidence is necessary to establish 
entitlement to service connection under a 
secondary theory of entitlement.  The 
appellant should also be advised to 
submit any pertinent evidence in his 
possession. 

2.  The veteran should be scheduled for a 
VA skin examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
skin disorders, including any of the 
feet, found on examination should be 
clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability, 
including any of the feet, is causally 
related to service?  A detailed rationale 
should be provided for any opinions 
expressed.  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability, 
including any of the feet, is proximately 
due to, or caused by, the veteran's 
service-connected diabetes mellitus, type 
II?   

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability, 
including any of the feet, have been 
aggravated by the veteran's service-
connected diabetes mellitus, type II?   

3.  Thereafter, the expanded record 
should be reviewed and the tinea pedis 
and other skin disability with lesions 
issues should be readjudicated.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


